Judgment, Supreme Court, New York County (John A.K. Bradley, J., at plea, sentence and suppression hearing), rendered December 5, 1988, which convicted defendant, upon his guilty plea, of criminal possession of a controlled substance in the second degree and sentenced him to an indeterminate prison term of from 5 years to life, unanimously affirmed.
After observing defendant’s vehicle pass a red light, a police officer stopped defendant’s car, approached the vehicle, and noticed that the car had a temporary New Jersey license plate which did not comport with the legal requirements. Defendant, unable to produce any identification, lifted his arms, revealing a bulge and a yellow rectangular package inside defendant’s jacket. When defendant placed his hand inside his jacket, the officer touched the bulge, fearing for his safety. Defendant then fled from the car. Officer Parisi caught and tackled defendant. The yellow package fell to the ground and defendant was placed under arrest for possession of cocaine.
After defendant was advised of his Miranda rights, which he acknowledged he understood, defendant responded to sev*195eral questions. He noted that he was caught "red handed” and that he was acting as a "middleman”.
Defendant contends that the officer’s testimony was incredible as a matter of law. It is well established that credibility issues are primarily for the trier of facts (People v Garafolo, 44 AD2d 86), and only when the factual findings of the suppression court are "manifestly erroneous” or "plainly unjustified” by the evidence is reversal warranted. (Supra, at 88.) The arresting officer’s testimony was consistent and credible and provided sufficient basis for the stop of the car and the recovery of the cocaine. Any minor discrepancies in this testimony were insignificant and properly evaluated by the suppression court.
Defendant’s negotiated sentence was not excessive. Concur —Milonas, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.